                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE


IN RE DIAL COMPLETE MARKETING AND                     )         CASE NO. 11-md-2263-SM
     SALES PRACTICES LITIGATION                       )
                                                      )         (MDL DOCKET NO. 2263)
                                                      )
                                                      )                (ALL CASES)


              PLAINTIFFS’ MOTION FOR AWARD OF ATTORNEYS’ FEES,
           EXPENSES AND REPRESENTATIVE PLAINTIFFS’ SERVICE AWARDS

       Pursuant to Federal Rule of Civil Procedure 23, Local Rule 23.1 and this Court’s

Preliminary Approval Order dated January 2, 2019 (Doc. 242) (the “Preliminary Approval

Order”), Representative Plaintiffs Michelle Carter, Jonathan Cessna, Sonia Herrera, Jenny

Marazzi, Kristina Pearson, Elizabeth Poynter, and Sven Vogtland, in their individual capacities

and as class representatives (“Plaintiffs”), by Class Counsel, respectfully move this Court for

entry of an Order awarding Attorneys’ Fees and Expenses and Representative Plaintiffs’ Service

Awards, in the aggregate amount of $4,433,141, for the reasons set forth in the Plaintiffs’

supporting Memorandum, attached hereto.

       Of this aggregate amount, Class Counsel respectfully request that the Court grant their

request for Representative Plaintiffs’ service awards of $5,000 per class representative, for a total

aggregate service award amount of $35,000.00, Class Counsel attorneys’ fees in the amount of

$3,825,000.00 and Class Counsels’ costs and expenses in the amount of $573,114, payable from

the Settlement Fund.




                                                 1
 Dated: February 21, 2019                          Respectfully submitted,

                                                   /s/ Lucy J. Karl

                                                   Lucy J. Karl
                                                   NH Bar No. 5547
                                                   SHAHEEN & GORDON, P.A.
                                                   107 Storrs Street
                                                   Concord, New Hampshire 03302
                                                   Telephone: (603) 225-7276
                                                   Facsimile: (603) 225-5112
                                                   lkarl@shaheengordon.com
                                                   Lead Counsel for Settlement Class


                               Plaintiffs’ Executive Subcommittee

Richard J. Arsenault                            Adam J. Levitt
NEBLETT, BEARD & ARSENAULT                      DICELLO LEVITT & CASEY LLC
2220 Bonaventure Court                          10 North Dearborn Street, 11th Floor
P.O. Box 1190                                   Chicago, Illinois 60602
Alexandria, Louisiana 71309                     Telephone: (312) 214-7900
Telephone: (216) 621-8484                       alevitt@dlcfirm.com
Facsimile: (216)771-1632
rarsenault@nbalawfirm.com

John R. Climaco                                 Charles E. Schaffer
CLIMACO, WILCOX, PECA,                          LEVIN, SEDRAN & BERMAN
& GAROFOLI CO., L.P.A.                          510 Walnut Street, Suite 500
55 Public Square, Suite 1950                    Philadelphia, Pennsylvania 19106
Cleveland, Ohio 44113                           Telephone: (215) 592-1500
Telephone: (216) 621-8484                       Facsimile: (215) 592-4663
Facsimile: (216) 771-1632                       cschaffer@lfsblaw.com
jrclim@climacolaw.com

Eric D. Holland
HOLLAND LAW FIRM
St. Louis, Missouri 63101
Telephone: (314) 241-8111
Facsimile: (314) 241-5554
eholland@allfela.com




                                               2
                                Plaintiffs’ Steering Committee


Daniel E. Becnel, Jr.                           David C. Rash
BECNEL LAW FIRM, LLC                            LAW OFFICES OF DAVID C. CRASH
P.O. Drawer H                                   1655 North Commerce Parkway,
106 West Seventh Street                         Suite 303
Reserve, Louisiana 70084                        Weston, Florida 33326
Telephone: (985) 536-1186                       Telephone: (954) 914-7116
Facsimile: (985) 536-6445                       david@drcrashlaw.com
dbecnel@becnellaw.com

Christopher M. Ellis                            James C. Shah
BOLEN ROBINSON & ELLIS, LLP                     SHEPHERD, FINKELMAN, MILLER &
202 South Franklin, 2nd Floor                   SHAH, LLP
Decatur, Illinois 62523                         35 East State Street
Telephone: (217) 429-4296                       Media, Pennsylvania 19063
Facsimile: (217) 329-0034                       Telephone: (610) 891-9880
cellis@brelaw.com                               Facsimile: (610) 891-9883
                                                jshah@sfmslaw.com
Jordan L. Chaikin
CHAIKIN LAW FIRM PLLC
12800 University Drive
Suite 600
Fort Myers, Florida 33907
Telephone: (239) 470-8338
jordan@chaikinlawfirm.com



                                     CERTIFICATE OF SERVICE

        The undersigned certifies that on February 21, 2019, she caused this document to be
electronically filed with the Clerk of the Court using the CM/ECF system, which will send
notification of filing to counsel of record for each party.


Dated: February 21, 2019                            By:    /s/ Lucy J. Karl
                                                           Lucy J. Karl
                                                           NH Bar #5547




                                               3
